Citation Nr: 0505502	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-29 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for rectal cancer.    


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION


The veteran served on active duty from June 1953 to December 
1982.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO, among other things, denied service 
connection for rectal cancer.  The veteran filed a 
substantive appeal in September 2003, in which he limited his 
appeal to the denial of service connection for rectal cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts his rectal cancer is related to the 
removal of a colon polyp while he was in service.  His 
service medical records reveal complaints of rectal bleeding 
in January 1978.  A January 1979 physical examination found a 
one-centimeter polyp on the veteran's anterior rectal wall on 
the right.  A barium enema with contrast in January 1979 
revealed diverticulosis.  The veteran's polyp was removed in 
January 1979.  February 1979 medical reports indicate the 
pathology report from the polypectomy revealed a benign 
villoglandular polyp with no evidence of malignancy.  The 
examiner diagnosed the veteran with diverticulosis.  

A VA examination in 1983, including a proctosigmoidoscopy, 
revealed no recurrence of the rectal polyp.  A July 1983 
rating decision denied service connection for a colon polyp 
and diverticulosis due to lack of a current disability.  

Private treatment records from 2002 note the veteran was 
admitted due to a 
several month history of rectal bleeding.  Testing revealed 
rectal adenocarcinoma.  These records note that the veteran 
had several colonoscopies in the past, with one occurring in 
June 1999, which reportedly revealed diverticulosis.  The 
record does not include reports of these prior tests.  



In this case, there is evidence of treatment and/or findings 
in service of a rectal polyp and diverticulosis, and there is 
evidence of current rectal cancer.  Thus, the Board finds 
that a VA medical opinion is required to determine whether 
the current rectal cancer is related to the veteran's active 
service.  See 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (Board is not free to 
substitute its own judgment for that of such an expert.).  

In addition, the Board finds that treatment records dating 
since 1983 for a rectal condition could be helpful to the VA 
examiner in providing an opinion.  Thus, such records should 
be requested on remand.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a rectal 
condition since 1983.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After obtaining any additional 
records to the extent possible, the RO 
should obtain a VA medical opinion in 
order to determine whether the veteran's 
rectal cancer is related to his 
complaints during active service.  The 
claims file must be sent to the examiner 
for review.  

Specifically, following a review of the 
claims file, and based on sound medical 
principles, the examiner should provide 
an opinion on whether it is as likely as 
not (50 percent probability or greater) 
that the veteran's current rectal cancer 
is related to the post operative rectal 
polyp and/or diverticulosis noted in 
service.  The examiner should provide a 
rationale for all opinions expressed.  
If a physical examination of the veteran 
is deemed necessary in order for the 
examiner to provide the requested 
opinion, one should be scheduled.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.§§  5109B, 7112).



                     
______________________________________________
KATHY A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).













